                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SHANNON SAWYER,

             Plaintiff,                                  CASE NO. 18-11534

                                                         HON. MARIANNE O. BATTANI

JAMES DIMON, ET AL.,

           Defendant.
_________________________/


      ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
             PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT

      On May 16, 2018, Plaintiff filed a pro se civil complaint [Doc. #1]. Plaintiff filed

two motions for default judgment [Doc. #40 and Doc. #43] as to Defendants Dimon,

Lake, Weldon, Raymond, Neal, Jackson, Hobson, Flynn, Burke, Crown, Bell, Combs,

Bammann (the “Director Defendants”), and JPMorgan Chase Bank. The two motions

for default judgment were referred for a Report and Recommendation under 28 U.S.C. §

636(b)(1)(B) to Magistrate Judge R. Steven Whalen.

      In a Report and Recommendation ("R&R") dated January 29, 2019, Magistrate

Judge Whalen recommended that Plaintiff’s motions for default judgment [Doc. #40 and

Doc. #43] be DENIED. In his R&R, the Magistrate Judge informed the parties that

objections to the R&R needed to be filed within 14 days of service and that a party’s

failure to file objections would waive any further right of appeal. (ECF No. 59 at Page

3). A copy of the Report and Recommendation was mailed to Plaintiff Shonnon Sawyer

on January 29, 2019 pursuant to the Court docket sheet.

      Neither party filed an objection. Because no objection has been filed in this case,
the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

DENIES Plaintiff’s Motions for Default Judgment [Doc. #40 and Doc. #43] as to

Defendants Dimon, Lake, Weldon, Raymond, Neal, Jackson, Hobson, Flynn, Burke,

Crown, Bell, Combs, Bammann (the “Director Defendants”), and JPMorgan Chase

Bank.

         IT IS SO ORDERED.


Date: March 8, 2019                                                 s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 8, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
